Citation Nr: 1631952	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for post-traumatic stress disorder (PTSD); and if so, whether service connection is warranted.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973, and from January 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction has been transferred to the RO in St. Petersburg, Florida.

On the Veteran's April 2014 VA Form 9, the Veteran requested a hearing by at a local VA office before a member of the Travel Board. The Veteran was accordingly scheduled for a videoconference to be held on July 6, 2016. However, in a May 25, 2016, correspondence, the Veteran cancelled his hearing and withdrew his request for a Travel Board hearing. Instead, the Veteran directed the Board to immediately issue its opinion based on the evidence of record. No further response was received by the Board, and the Board considers the Veteran's request for a hearing withdrawn. Therefore, this case is ready for appellate review.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shmsela, 23 Vet. App. 1 (2009). The Board has accordingly characterized the Veteran's claim for service connection for PTSD to include a claim for service connection for an acquired psychiatric disorder other than PTSD, as reflected on the title page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claim for service connection for PTSD accordingly.

The Board notes that additional evidence has been added to the record since the last issuance of the Supplemental Statement of Case in February 2014. However, this matter is properly before the Board and does not require a remand to the Agency of Original Jurisdiction (AOJ) for initial consideration because in May 2016 the Veteran submitted a waiver of his right to have the additional evidence referred to the agency of original jurisdiction. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised in the record in the June 1995 DRO hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. In an unappealed February 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2. Presuming its credibility, the evidence received since the February 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3. The evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD is a result of his military service.


CONCLUSIONS OF LAW

1. The February 2009 decision by the RO that denied the Veteran's claim for entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2. New and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to his active service. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veteran seeks entitlement to service connection for PTSD. Implicit in his claim for service connection for PTSD and for service connection for an acquired psychiatric disorder other than PTSD, is the contention that new and material evidence, which is sufficient to reopen the previously-denied claim, has been received. VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision concerning the issue of service connection for PTSD, no further discussion of compliance with VA's duty to notify and assist as to this issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Whether New and Material Evidence has Been Received to Reopen the Claim of Entitlement to Service Connection for PTSD.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a February 2009 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a PTSD. The claim was denied because the AOJ found that there was "no evidence of a confirmed stressor nor diagnosis for this condition." The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In April 2010, the Veteran sought to reopen his claim for entitlement to service connection for PTSD. In a March 2011 rating decision, the AOJ denied the reopening of the Veteran's previously denied claim for entitlement to service connection for PTSD. The Veteran was informed of his appellate rights with his denial, and filed a timely appeal.

However, the Board finds that since the February 2009 rating decision, the Veteran has submitted new and material evidence regarding his claim for entitlement to service connection for PTSD, and such evidence warrants the reopening of the claim. 

Since the February 2009 rating decision, VA examinations have been added to the record. In February 2011, the Veteran was afforded a VA examination, during which the Veteran reported his symptoms and the examiner provided a medical opinion and report regarding the Veteran's psychiatric conditions. Moreover, in September 2015, the Veteran was afforded another VA examination, which produced an additional report regarding the Veteran's current condition and symptoms, and included a diagnosis of PTSD with an opinion as to whether the Veteran's currently diagnosed psychiatric disorder is the result of his service.

The Veteran has submitted an October 2010 private examination report, conducted by psychiatrist, Dr. E. M. S., which notes the Veteran's history and symptoms, and provides a current diagnosis of PTSD.

The Veteran has also included records that show that he has successfully completed a treatment program and that he has been regularly attending his treatment sessions.

Given the aforementioned evidence, the Board reopens the claim on the basis that the VA examinations, private examinations, and treatment records, are new and material to his claim of entitlement to service connection for PTSD. The Board finds that these medical records are new evidence because they were not previously submitted to be considered in the July 1980 decision. 38 C.F.R. § 3.156(a). 

This evidence is also material because private and VA medical examination reports relate to the current diagnosis and etiology of the Veteran's PTSD, all of which relate to unestablished facts necessary to substantiate the Veteran's claim. Therefore, the Board finds that the evidence added to the record are material in that they pertain to the Veteran's current disability and concern whether the Veteran's disability was incurred in or aggravated in service.

This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. The private and VA examination reports note a diagnosis that was not previously available for consideration, and the reports provide an opinion as of the Veteran's symptoms and diagnosis that were also not previously available for consideration. Therefore, the information provided by the Veteran is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim of entitlement to service connection for PTSD.

III. Entitlement to Service Connection for PTSD

The Veteran seeks service connection for PTSD. The Veteran contends that his PTSD is the result of his experiences in Vietnam. The Veteran has consistently reported that while serving as a corpsman in Vietnam he faced many military traumas. The Veteran also reports taking incoming fire while in helicopters and during perimeter watch, and that he often feared for his life. See September 2015 VA examination; see also May 2010, July 2015, September 2008 Statements in Support of Claim. The Veteran notes that he was involved in treating the wounded and that he witnessed the loss of many men from his unit. Id. Moreover, in a September 2008 Statement in Support of Claim, the Veteran reported that in August 1972 he was flying in a helicopter when another servicemember's head was crushed in a closing hatch door. See also May 2010, July 2015, September 2008 Statements in Support of Claim. The Veteran completed CPR on the servicemember, but the servicemember ultimately died. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As to the pertinent case, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 359 (1998). Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

"(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

However, if there is no combat experience, there must be independent evidence to corroborate the Veteran's statements as to the occurrence of a claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). A Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128, 142  (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

In the analysis below, the Board resolves reasonable doubt in favor of the Veteran and awards service connection for PTSD. 

First, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD. VA treatment record from August 2014 indicates a positive assessment for PTSD, with nightmares, avoidance, vigilance, and detachment from others noted. Similarly, the latest VA examination dated September 2015, conducted by a VA psychiatrist, resulted in a current diagnosis of PTSD under DSM-V criteria. Additionally, an October 2010 private treatment examination by psychiatrist, Dr. E. M. S., indicates a current diagnosis of PTSD under DSM-IV criteria. The Board notes that because the Veteran's claim was pending prior to August 4, 2014, the DSM-IV criteria can be applied here. 

The Board, however, does note that prior VA treatment records and a previous VA examination contradict the most recent examinations' diagnosis and findings. See February 2011 VA examination; May 2007 to October 2008 VA treatment records (finding no diagnosis of PTSD). Specifically, VA treatment records from May 2007 and from July 2008 to October 2008 note the Veteran's symptoms to include crying spells, nightmares, avoidance of crowds, anxiousness, and feelings of hopelessness. However, such treatment records do not find that the Veteran fully meets the criteria for PTSD. VA treatment records from May 2007 August 2008 to October 2008 further details the Veteran's military experiences, symptoms, and treatment for substance abuse, but also do not indicate a diagnosis of PTSD.

Similarly, the February 2011 examination report notes the Veteran's previous medical history of alcohol dependence, polysubstance dependence, and depression, and notes the Veteran's reported military history and symptoms. However, the examiner concludes that the Veteran does not meet the full criteria for PTSD, with his distress and psychosocial impairment primarily attributable to polysubstance dependence. Yet, in a July 2015 Statement in Support of Claim and in a June 2016 Appellant's Brief, the Veteran argues that the February 2011 VA examination was inadequate because the report notes that the examiner was able to review the Veteran's electronic medical record, but was not able to review the Veteran's C-file. Therefore, because it is unclear whether the February 2011 VA examiner reviewed the Veteran's entire file, to include all electronic records in addition to the Veteran's electronic medical records, the Board agrees with the Veteran, and finds the February 2011 VA examination to be inadequate.

Nevertheless, the Board considers the most recent diagnosis to be both reliable and well supported. The September 2015 examiner found a current diagnosis of PTSD under the DSM-5 criteria based on his experiences and reported symptoms at the time of the examination. The examination report indicates that the examiner reviewed the Veteran's entire electronic claims file examined the Veteran in person. The report further notes that at the time of the examination the Veteran was experiencing the following symptoms: insomnia, recurrent combat nightmares and intrusive memories with mood dysphoria and guilt, exaggerated startle, hypervigilance, hyperarousal, irritability, decreased concentration and short-term memory, motor restlessness, pervasive sense of urgency and danger, social anxiety with isolating and avoidant behaviors, and emotional detachment. The examination report also finds that the Veteran suffers from occupational and social impairment with reduced reliability and productivity. The Board finds that the September 2015 VA examination report is adequate and is reflective of the Veteran's current symptoms. Therefore, the Board notes the September 2015 diagnosis of PTSD and attributes such diagnosis with probative weight.

Furthermore, an October 2010 private examination, conducted by psychiatrist, Dr. E. M. S., reports the Veteran's history and symptoms, and provides a current diagnosis of PTSD. The examination report explains that the Veteran asserts that he has been having symptoms for years, and that he has been self-medicating with substance abuse, to include alcohol. The private examination report further notes the Veteran as being generally depressed and suffering from the following symptoms: flashbacks, hyperarousal, hypervigilance, anxiety and panic, nightmares, poor sleep patterns, and feelings of hopelessness. Therefore, the private examiner concluded that the Veteran meets the criteria for PTSD under DSM-IV, with flashbacks, high physiological arousal, and mood disturbance.

Thus, in light of the VA and private examinations that indicate a current diagnosis of PTSD, the Board finds that the competent and credible evidence is at least in equipoise, so the benefit of the doubt goes to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Therefore, the Veteran is deemed to have a current diagnosis of PTSD. 

Second, with regard to an in-service stressor, the Veteran has consistently reported that while in-service he was in fear of his life in Vietnam, was in open fire, and witnessed servicemen in his unit die. His service personnel records corroborate his deployment in Vietnam as a corpsman, and his records indicate that he received a Bronze Star Vietnam Service Medal. With regard to the criteria for PTSD, fear of his life and receiving enemy fire can constitute participation in combat. See Sizemore, 18 Vet. App.at 264. The Veteran's the Veteran's reports alone can be sufficient to establish participation in combat. Gaines v. West, 11 Vet. App. 353, 359 (1998). The Board finds the Veteran's reports to be both competent and consistent with the circumstances of his service. Therefore, because the Board finds the Veteran's reports of his experiences of combat while in service to be consistent with his circumstances, conditions or hardships in service, the Board accepts his lay statements as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required.

Additionally, the Veteran's assertion that he witnessed his fellow servicemember's head get crushed by a helicopter hatch has been verified by his military personnel records. The Veteran's military personnel record dated August 1972 notes that the Veteran received meritorious efforts on behalf of an injured crewman aboard his flight because the Veteran rushed to the crewman's rescue. Therefore, while a Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor, the Board finds the Veteran's military personnel records to provide independent verification of the non-combat stressor asserted. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Third, with regard to a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, the Board credits the September 2015 VA examiner's opinion and finds that such link exists. The September 2015 VA examiner noted both combat and non-combat stressors, including "several near-death experiences (mortars, rockets, small arms fire, mines, traps) and closely witnessed several deaths and serious injuries in his role as a field and BAS corpsman." The examiner further referenced the personal statements of traumatic events found in the Veteran's electronic file on VBMS. The examiner noted that there is no other mental disorder that has been diagnosed that contribute to the Veteran's occupational and social impairment. The examiner opined that "it is at least as likely as not that the Veteran's chronic PTSD condition has been caused by his many active duty traumatic experiences, including his closely witnessing other sailor's deaths in combat and non-combat settings." The examiner provided rationale for his stated opinion, noting the asserted stressors, the Veteran's treatment history, and the Veteran's military personnel records. 

In summary, the Board finds that the evidence is in at least equipoise that the Veteran has PTSD and that is related to an in-service combat and non-combat stressors, with a positive opinion on etiology. Therefore, the criteria for service connection have been met. See 38 C.F.R. §§ 3.303, 3.304.


ORDER

Having new and material evidence been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.



REMAND

The Veteran's claims file indicates that the Veteran has received treatment for depression, in addition to treatment for substance abuse. The Veteran's VA treatment records from February 2011 note a diagnosis of depression, not otherwise specified (NOS). See also July 2013 DBQ Examination Request. As apparent in the VA treatment records, and as detailed in the July 2013 DBQ Examination Request by the Decision Review Officer (DRO), the Veteran was in the inpatient unit at Philadelphia VA Hospital for suicidal ideations associated with alcohol and substance abuse, and problems with his daughter. The DRO also noted that the Veteran was sent to the Coatesville VA Hospital and the Coatesville Substance Abuse Program. However, the psychiatric evaluations, to include the May 2010 private examination and the September 2015 VA examination, do not find a diagnosis of depression or mood disorder, and only report a diagnosis of PTSD. 

Therefore, on remand, the Board seeks a clarification of the Veteran's currently diagnosed acquired psychiatric disorders other than PTSD, and for any diagnosis, whether the Veteran's currently diagnosed psychiatric disorder other than PTSD is the result of the Veteran's service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any ongoing and relevant VA or private treatment records, to specifically include any outstanding records from his treatment at Coatesville VA Hospital, Coatesville Substance Abuse Program, and the Philadelphia VA Hospital. Should such records exist, associate them with the Veteran's electronic claims file.

2. Thereafter, schedule a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any psychiatric disability found other than PTSD, but to specifically include depression, NOS. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner.

The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities (apart from PTSD) and provide a full multi-axial diagnosis. 

(b) For each diagnosis, discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability apart from PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


